                      UN ITED STA TES D ISTRICT CO URT FOR TH E
                           SOU TH ERN D ISTRICT O F FLO RIDA

                Case N um ber:I7-ZOJO7-C R -M A RTIN EZ/O TA ZO -R EY ES

UN ITED STA TES O F A M ER ICA ,

       Plaintiff,
ivs.
JERIM A IN E BRYA N T,

       Defendant.


         O R DER A DO PTIN G AM EN DED R EPO R T A N D R EC O M M EN DA TIO N
         RE :FEES FO R D EFEN DA N T'S EX PER T D R .RO BER T A.L EO N AR D

       TH E M ATTER wasreferred to the H onorable A licia M .Otazo-Reyes,United States
:
iM agistrate Judge fora Reportand Recom m endation subm itted by D efendant's Language Expert
E

iD r.RobertA .Leonard pursuantto the Crim inalJustice ActV oucher 113C.0725666. The Report
i
Iw as issued by United StatesM agistrate Judge A licia M . Otazo-lkeyesonM arch 5,2019,(ECF
(

No.11261.M agistrateJudgeOtazo-lteyes,recommendsthatthisCourt,approvetheFinal
:
i
lpaym entas to D r. Leonard in theam ountof$46,965.49. Thepartieswere afforded the
i
'
q
opportunitytofileobjectionstotheReportandRecommendation,howevernonewerefiled.The
:

icoul'tnotesCounsel'sNoticeofNon-objectiontoM agistrate'sAmendedReportand
i
iltecommendationRE:ExpertDr.RobertA.Leonard (ECFNo.11281.Accordingly,theCourt
!
jhasconsidered the Reportand Recom mendation and thepertinentpartsoftherecord,forthe

ireasonsstated in theRepol'toftheM agistrateJudge,andupon independentreview ofthefileand
I
l
!beingotherwisefully advised in thepremises, itis
i
1      ORDERED AND ADJUDGED thatUnited StatesM agistrateJudge AliciaOtazo-lteyes'
!
!
Am ended Reportand Recom m endation RE:FeesforD efendant'sExpeh Dr.R obertA .Leonard
j
i
l
EECF No 1126)isherebyADOPTED andAFFIRM ED.
i        .
    M agistrate'sReportand Recom m endation R E:FeesforDefendant's ExpertDr.RobertA .Leonard

    (ECFNo.9331isDeniedasmoot.
           DONI!AND ORDERED inChambersatMiami,Florida,this 13 dayofMarch,2019.


                                                                 .T)
                                                       JO SE E A RTIN EZ
                                                       UN IT   STA TES D ISTRICT JUD G E


'

l
1copiesprovided tO'
    iM agistrateJudgeOtazo-Reyes
    I
    !BruceFleisher, Esq
    ICJA Administrator
    !
    I
    1
    1
    i
    I
    i
    I
    i
    I
    !
    !
    i
    1
    i
    i
    l
    i
    (
    i
    !
    I




                                              -
                                                  2-
